IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE

AT GREENEVILLE
UNITED STATES OF AMERICA )
)
VS. ) Case No. 2:19-CR-96
)
ANTHONY NATHAN SMITH )

MEMORANDUM IN SUPPORT OF MOTION NO. 2 OF
ANTHONY NATHAN SMITH FOR DISMISSAL OF COUNT SIX OF
THE INDICTMENT BECAUSE OF THE DESTRUCTION OF LAW
ENFORCEMENT OFFICERS OF CRITICAL EVIDENCE
VIOLATING THE DEFENDANT’S RIGHT TO DUE PROCESS

Anthony Nathan Smith has moved to dismiss Count 6 of the Indictment against him
in this case because of what he believes to be the destruction or discarding by law enforcement
officers of critical evidence, consisting of the Acura automobile and the backpack and its other
contents in which methamphetamine was allegedly found in the backseat area of the vehicle in which
he was a passenger in the front seat thereof on February 7, 2019, and submits that if this has occurred
it was in violation of his right to receive such evidence, and violated his right to due process and a

fair trial in this case.

In general the Government is required to preserve all evidence subject to disclosure
under any of the Federal Rules of Criminal Procedure or under Brady v. Maryland, 373 U.S.
83(1963), Giglio v. United States, 405 U.S. 150 (1972). See also United States v. Tincher, 907 S.

2d 600, 602 (6 Cir. 1990) and United States v. Clark, 957 F. 2d 248, 251 (6 Cir. 1993).

.-

Case 2:19-cr-00096-JRG-CRW Document 337 Filed 06/19/20 Page 1of3 PagelD #: 658
In Arizona v. Youngblood, 488 U.S. 51, 58 (1988), the Court declined to impose on
the police “an undifferentiated absolute duty to obtain and preserve all material that might be of

conceivable evidentiary significance....”

Nevertheless, the backpack that allegedly contained the methamphetamine, and its
other contents, for which Mr. Smith is charged, are surely relevant and material evidence of his guilt
or innocence in this case, and not nearly something that “might be of conceivable evidentiary
significance.” Mr. Smith has been continuously incarcerated since his arrest on February 7, 2019,

and unable to do anything to locate or preserve such evidence since that time.

Because on February 7, 2019, Mr. Smith was then arrested and accused of possessing
methamphetamine with intent to distribute, even though he was not found to be in actual possession
of that substance, the significance of this backpack and its other contents was readily apparent on
that date of his arrest, and those items certainly should have been preserved by law enforcement
officials. In fact, Mr. Smith cannot fathom that there is any reason they would not have been
preserved if law enforcement thought that they were evidence of his guilt, but instead he submits that
because those items would be evidence of his innocence, and would constitute exculpatory evidence,
it was bad faith on the part of law enforcement authorities to destroy or otherwise not preserve those

items and allow them to be destroyed or discarded.

Therefore, because law enforcement agents did not act in good faith in failing to

preserve such evidence, when the exculpatory value of that evidence was apparent before its

Is

Case 2:19-cr-00096-JRG-CRW Document 337 Filed 06/19/20 Page 2 of 3 PagelD #: 659
destruction or discarding, and the nature of the evidence is such that Mr. Smith is unable to obtain
comparable evidence by other reasonable available means, he submits that the destruction or
discarding thereof by law enforcement is in violation of his due process rights and right to a fair trial

in this case, and for that reason Count 6 of the Indictment must be dismissed.

WHEREFORE, for the reasons aforesaid, Mr. Smith respectfully submits that Count
6 of the Indictment in this case against him must be dismissed because of this egregious violation
of his due process rights and right to a fair trial in this case that cannot now be remedied.
/s/Jerry W. Laughlin

Jerry W. Laughlin (BPR#002120)
Counsel for Anthony Nathan Smith

LAUGHLIN, NUNNALLY, HOOD & CRUM, PC
100 South Main Street
Greeneville, TN 37743

CERTIFICATE OF SERVICE
I hereby certify that notice of this filing will be sent by operation of the Court’s
electronic filing system to all parties indicated on the electronic filing receipt. All other interested
parties will be served by regular U.S. Mail. Parties may access this filing through the Court’s

electronic filing system.

This the 19" day of June, 2020.

/s/Jerry W. Laughlin
Jerry W. Laughlin

L:\Criminal\Smith, Anthony (U.S. vs. 19-2101\Memorandum in Support of Motion No. 2 to Dismiss Count Six of Indictment

Se

Case 2:19-cr-00096-JRG-CRW Document 337 Filed 06/19/20 Page 30f3 PagelD #: 660
